Application by the wife for counsel fees and printing disbursements in connection with the appeal taken from the order consolidating the above-entitled actions. It appears to this court that the Special Term should have passed upon the merits of the application. The motion on behalf of the wife for an allowance of counsel fees and printing disbursements is denied, without prejudice to a new application to be made to the Special Term of the Supreme Court. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.